DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is an Examiner’s Amendment and Notice of Allowance responsive to Applicant’s communication of 3/2/22. 
Claims 1-2, 4-6, and 8 are pending and are now allowed. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments are acknowledged.
A terminal disclaimer was filed and approved. The double patenting rejection over 16/630,382 is withdrawn.

Reasons for Overcoming the 101 Rejection
The Examiner’s amendment overcome the 101 rejection because the claim is now : a matrix creator (106b) configured to create a matrix for each of said clusters of employees for each of said pre-determined parameters, and further configured to 

Allowable Subject Matter
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 
For claim 1, in the art of employee appraisal, claim 1 overcomes the prior art by reciting:  1) a prediction module 114 configured to predict said weightage of each of said set of 
Independent claim 8 recites similar limitations as claim 1, and overcomes the prior art for the same reasons.

Closest prior art:
Nathani (US 2013/0204674) - discloses checking for transitivity errors in ranks assigned by manager or a group (See par 29) 

Riggs (US 2006/0224530) – discloses using AHP (Analytic hierarchy process) comparison matrices (See par 44) and blackening the entries below a diagonal (See par 27)
Klaus (US 2010/0114672) – discloses that “changes are made to the original sources of information, a flag or other type of indication can be stored with the information to indicate that the changes were made during use of talent review module 22” (See par 20)
Paizis (US 6,338,042) – discloses once the contribution scores are obtained, the competency scores and the contribution scores are processed using a regression formula in step 312. In general, the regression formula or, more generally, regression algorithm, is arranged to produce a weighted, combined score for each individual (See col. 5, lines 60-67; Col. 6, lines 1-10)
Calderaro (US 2003/0130886) discloses “employee analyses can be performed at high levels such as division management 110 and executive management 100 to determine whether employees with similar talents and experience levels are compensated and awarded similarly. Anomalies, such as poor performing employees receiving large salary increases and high performing employees receiving little or no salary increases can be identified, analyzed, and likely corrected” (See par 59)
Kalinowska, “Bonus distribution for employees of a telephone customer service department: a case study based on pairwise comparisons,” 2014, Procedia Computer Science Vol. 35m, pages 1145-1154 – discloses selection of employees for bonuses 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619